      Case 1:20-cv-00004-DMT-CRH Document 12 Filed 09/15/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

McLean-Sheridan Rural Water District,    )
                                         ) ORDER FOR STATUS
            Plaintiff,                   ) CONFERENCE
                                         )
       vs.                               )
                                         )
Merryman Excavation, Inc. and Fidelity & )
Deposit Company of Maryland,             )
                                         ) Case No. 1:20-cv-004
            Defendants.                  )
______________________________________________________________________________

       A status conference will be held before the magistrate judge on December 10, 2020, at 9:00

a.m. The conference will be conducted via telephone conference. To participate in the conference,

counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       Dated this 15th day of September, 2020


                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court
